Case: 20-50307     Document: 00516193902         Page: 1   Date Filed: 02/07/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 7, 2022
                                  No. 20-50307                          Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Marvin Wayne Lyons, Jr.,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:08-CR-153-1


   Before Dennis, Southwick, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
         Marvin Wayne Lyons, Jr. asserts the district court abused its
   discretion in denying his motion for a sentence reduction under § 404 of the
   First Step Act of 2018 because the court referred to a “hypothetical
   sentencing enhancement that was not applied at his original sentencing” in
   its denial. Finding no abuse of discretion, we AFFIRM.
                                       I.
         In 2009, Lyons pled guilty to possession with intent to distribute at
   least 50 grams of cocaine base (crack cocaine), in violation of 21 U.S.C.
Case: 20-50307       Document: 00516193902            Page: 2    Date Filed: 02/07/2022




                                      No. 20-50307


   § 841(a)(1), (b)(1)(A)(iii), and possession of a firearm during that offense, in
   violation of 18 U.S.C. § 924(c)(1)(A)(i). As part of the plea agreement, the
   Government agreed not to proceed on a previously filed information under
   21 U.S.C. § 851(a) seeking an enhanced sentence under § 841(b)(1)(A)(i)
   based on Lyons’s previous conviction of a drug felony. 1 The Government
   also agreed not to file any additional charges against Lyons. See Fed. R.
   Crim. P. 11(c)(1)(A). In return for the Government’s concessions, Lyons
   agreed to cooperate with the Government and to waive his right to appeal or
   collaterally attack his convictions or sentences.
          At rearraignment, the district court accepted Lyons’s guilty plea but
   deferred acceptance of the plea agreement to sentencing. See Fed. R.
   Crim. P. 11(c)(1)(A), (c)(3)(A) (prescribing procedures for entry and
   acceptance of plea agreements where the Government agrees to dismiss
   extant charges or not bring others); see also U.S.S.G. § 6B1.2(a), p.s. At
   sentencing, the district court accepted the plea agreement and sentenced
   Lyons to 140 months of imprisonment on the drug trafficking conviction, the
   middle of the advisory guidelines range, and a consecutive term of 60 months
   for the firearms conviction. It also imposed concurrent five-year terms of
   supervised release. Though it did not pursue the § 851 enhancement, the
   Government did not move to dismiss the § 851 enhancement information
   that it had previously filed, and the district court did not enter an oral or
   written order expressly dismissing it.            Lyons did not object to the
   Government’s failure to request dismissal of the § 851 information, and he
   did not file a direct appeal.




          1
            Had the Government sought an enhanced sentence under the § 851 information,
   Lyons’s mandatory minimum sentence for the drug trafficking offense would have
   increased from 10 years to 20 years of imprisonment.




                                            2
Case: 20-50307      Document: 00516193902          Page: 3   Date Filed: 02/07/2022




                                    No. 20-50307


          In 2016, Lyons filed a motion under 18 U.S.C. § 3582(c) to have his
   sentence reduced pursuant to Amendment 782 to the Sentencing Guidelines.
   The district court granted the motion and reduced Lyons’s sentence on the
   drug trafficking conviction to 120 months. In 2017, Lyons again moved for a
   sentence reduction under § 3582(c), citing Amendment 750 to the
   Sentencing Guidelines, which reduced base offense levels for certain drug
   offenses. The district court denied the motion on the ground that Lyons’s
   sentence had already been reduced to the statutory mandatory minimum
   imprisonment term that continued to apply to his drug trafficking offense,
   such that he was ineligible for a further reduction.
          After Congress passed the First Step Act (FSA), which made the Fair
   Sentencing Act’s reduced mandatory minimum sentences for offenses
   involving cocaine base retroactively applicable to certain defendants, Lyons
   filed a pro se motion seeking a further sentence reduction under FSA § 404.
   Thereafter, the Federal Public Defender enrolled as Lyons’s counsel and
   filed a new motion for a sentence reduction on his behalf.
          In his counseled motion, Lyons argued that he was eligible for a
   reduction because the statutory imprisonment range for his drug trafficking
   offense had been lowered from a range of 10 years to life down to five years
   to 40 years and that his guidelines range had been reduced to 84 to 105
   months of imprisonment followed by four years of supervised release. This
   revised range was lower than the mandatory minimum sentence that had
   applied to him prior to enactment of the FSA. Lyons urged the district court
   to reduce his sentence to 84 months of imprisonment and four years of
   supervised release on the grounds that the reduction would further the goals
   of Congress in enacting the FSA and would avoid unwarranted sentencing
   disparities. He also asserted that such a reduction was otherwise warranted
   under 18 U.S.C. § 3553(a), given the amount of time that he had already
   served, his significant postconviction rehabilitation, the skills that he had



                                          3
Case: 20-50307      Document: 00516193902          Page: 4   Date Filed: 02/07/2022




                                    No. 20-50307


   developed that would enable him to secure gainful employment upon his
   release, and his substantial ties to his family, who continued to support him.
          The Government filed a response in opposition but conceded that
   Lyons was eligible for a reduction and that his amended guidelines range was
   84 to 105 months of imprisonment. The Government contended that the
   district court nevertheless should deny Lyons a reduction because
   (1) Lyons’s current sentence remained within the newly-applicable statutory
   range of five to 40 years of imprisonment; (2) the Government could have
   pursued an enhanced sentence based on the § 851 information that it had filed
   prior to entering into the plea agreement with Lyons; and (3) Lyons had an
   extensive criminal history. The Government also noted that “[n]othing
   Lyons did after his conviction should be considered,” citing United States v.
   Hegwood, 934 F.3d 414, 418 (5th Cir. 2019). Alternatively, the Government
   contended that the district court should not reduce Lyons’s sentence below
   105 months, even if it decided that a sentence reduction was warranted. The
   Government did not assert that a sentence reduction would be barred by the
   waiver of appeal and collateral relief provision in his plea agreement.
          In reply, Lyons objected to the Government’s argument that he
   should be denied a sentence reduction based on the § 851 sentencing
   enhancement information because the Government had agreed to dismiss the
   information as part of his plea agreement. He further asserted that the
   district court should give due consideration to his lowered guidelines range
   and that Hegwood did not limit the district court’s ability to do so or to
   consider postconviction rehabilitation. Finally, Lyons asserted that the
   Government mischaracterized his criminal history and reurged his
   arguments that a sentence reduction was warranted under the § 3553(a)
   sentencing factors.




                                          4
Case: 20-50307         Document: 00516193902              Page: 5       Date Filed: 02/07/2022




                                          No. 20-50307


           The district court issued a memorandum decision denying relief.
   Although it determined that Lyons was eligible for a reduction, the court
   exercised its discretion to deny his motion. Preliminarily, it found that Lyons
   and the Government entered into an agreement in which the Government
   agreed to dismiss the § 851 sentencing enhancement information and Lyons,
   in turn, “agreed not to contest his sentence ‘in exchange for the concessions
   made by the Government.’” After observing that Lyons would still be
   subject to a sentence of 120 months of imprisonment had the § 851
   enhancement been pursued (notwithstanding the changes effected by the
   FSA), the court reasoned that exercising its discretion to deny Lyons a
   sentencing reduction was appropriate: “The [c]ourt believes that [Lyons]
   and the Government negotiated a plea agreement in which both gave valuable
   consideration” that was unaffected by the change in law that allowed Lyons
   to seek a reduced sentence. The court did not address the Government’s
   alternative arguments for denying a sentence reduction. Lyons filed a timely
   notice of appeal. 2




           2
             On appeal, the federal public defender appointed to represent Lyons filed a
   motion to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that
   there were no nonfrivolous issues for this court’s review. Lyons filed a pro se response.
   This court determined that counsel’s brief was inadequate because it failed to address
   whether the district court arguably abused its discretion under Hegwood, 934 F.3d at 418–
   19 and United States v. Cooley, 590 F.3d 293, 296–97 (5th Cir. 2009), by relying on the
   appeal and collateral relief waiver and finding that Lyons was still subject to an § 851
   enhancement despite the original sentencing court’s acceptance of the plea agreement
   between Lyons and the Government, which required dismissal of the § 851 enhancement.
   The court ordered that the motion to withdraw be carried with the case and directed the
   public defender to file a supplemental Anders brief addressing those issues or a brief on the
   merits addressing any nonfrivolous issues that counsel deemed appropriate. Counsel
   submitted a brief on the merits, rendering the motion to withdraw moot.
           We further note that Lyons was released from the custody of the Bureau of Prisons
   on July 2, 2021. But this appeal is not moot because, as stated supra, Lyons also requested




                                                5
Case: 20-50307        Document: 00516193902             Page: 6      Date Filed: 02/07/2022




                                        No. 20-50307


                                             II.
           We review motions to resentence under the FSA for abuse of
   discretion. United States v. Jackson, 945 F.3d 315, 319 (5th Cir. 2019), cert.
   denied, 140 S. Ct. 2699 (2020). “A court abuses its discretion when the court
   makes an error of law or ‘bases its decision on a clearly erroneous assessment
   of the evidence.’” United States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011)
   (quoting United States v. Lipscomb, 299 F.3d 303, 338–39 (5th Cir. 2002)).
   “[T]o the extent the court’s determination turns on the meaning of a federal
   statute such as the FSA, our review is de novo.” United States v. Stewart, 964
   F.3d 433, 435 (5th Cir. 2020).
                                            III.
           Section 404 of the FSA “concerns the application of the Fair
   Sentencing Act of 2010.” Hegwood, 934 F.3d at 416 (internal quotation marks
   and citation omitted). Section 404 gives courts discretion to reduce a
   sentence for a “covered offense.” “Covered offense,” in turn, is defined as
   “a violation of a Federal criminal statute, the statutory penalties for which
   were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . , that
   was committed before August 3, 2010.” 132 Stat. 5194, 5222 (§ 404(a)-(b));
   see also Hegwood, 934 F.3d at 418. Here, there is no dispute that Lyons’s 2009
   conviction for possession with intent to distribute 50 grams or more of
   cocaine base (268.27 grams, to be exact) constitutes a covered offense. 3 See




   a one-year reduction in the concurrent five-year terms of supervised release imposed for
   his crack cocaine and firearms convictions, which the district court implicitly denied.
           3
             Section 2 of the Fair Sentencing Act amended Lyons’s conviction statute,
   § 841(b)(1)(A)(iii), by raising the 50-gram threshold to 280 grams. Pub. L. No. 111-220,
   124 Stat. 2372 (2010). It likewise raised § 841(b)(1)(B)(iii)’s five-gram threshold to 28
   grams. Id. Given these changes, retroactive application of the Fair Sentencing Act would
   reduce Lyons’s statutory mandatory minimum sentence from 10 years to five years and




                                              6
Case: 20-50307         Document: 00516193902              Page: 7       Date Filed: 02/07/2022




                                          No. 20-50307


   Jackson, 945 F.3d at 319–20. Denying Lyons’s motion, the district court
   simply agreed with the Government that a sentence reduction was not
   warranted.
           Lyons’s contention on appeal is that the district court abused its
   discretion in reaching this conclusion. According to Lyons, the court erred
   by misapplying Hegwood, which provides that “[t]he district court’s action is
   better understood as imposing, not modifying, a sentence, because the
   sentencing is being conducted as if all the conditions for the original sentencing were
   again in place with the one exception” of the FSA’s changes. Id. at 418–19
   (emphasis added). Specifically, Lyons contends the district court erred when
   it “ignore[d] the fact that the Government dismissed [the] sentencing
   enhancement information pursuant to the plea bargain agreement that [led]
   to Lyons entering his guilty plea.” 4 The Government, however, asserts that
   “[c]ontrary to Lyons’[s] argument, the district could have considered the
   unused enhancement at the 2009 sentencing proceeding, and therefore [it]
   did not abuse its discretion by considering that information in its 2020
   order.” We reach the same conclusion.
           It is true that the district court did not cite Hegwood in its denial of
   Lyons’s motion for a sentence reduction under the FSA. Nonetheless, the
   district court implicitly recognized its duty to “impose” a sentence “as if all
   the conditions for the original sentencing were again in place with the one



   reduce his statutory maximum sentence from life imprisonment to 40 years. 21 U.S.C.
   § 841(b)(1)(B).
           4
              Lyons also asserts that “to the extent that the district court relied on the
   collateral-attack waiver in Lyons’[s] plea agreement as a basis for denying a reduction, that
   was also an abuse of discretion.” Lyons cites United States v. Cooley, 590 F.3d 293, 296–97
   (5th Cir. 2009), to support this assertion. We do not address this contention, however,
   because we conclude that nothing in the district court’s order indicates that it considered
   Lyons to have waived his right to move for a sentence reduction under the FSA.




                                                7
Case: 20-50307      Document: 00516193902           Page: 8     Date Filed: 02/07/2022




                                     No. 20-50307


   exception” of the changes in the law wrought by the FSA. Hegwood, 934 F.3d
   at 418–19. The district court noted in its denial order that “a substantial
   number of factors went into the determination of the original sentence
   beyond the sentencing guideline range that might have been before the
   sentencing judge based on the final Pre-Sentence Investigation Report.” The
   district court then highlighted the parties’ plea agreement, in which the
   Government agreed to dismiss the pending sentencing enhancement
   information in Lyons’s case in exchange for his guilty plea and his agreement
   not to contest his sentence. The district court thus inferred that the plea
   agreement, and the § 851 enhancement information underlying it, were
   things that the district court could have considered in Lyons’s 2009
   sentencing and were therefore factors it could take into account in weighing
   Lyons’s present motion for a sentence reduction.             The district court
   ultimately concluded that given the valuable consideration of both parties
   reflected by the plea agreement, it would exercise its discretion to deny
   Lyons’s motion.
          As also noted by the Government, “the district court would have been
   able to acknowledge that Lyons qualified for an unused enhancement [at
   Lyons’s initial sentencing], because Lyons’[s] presentence report listed—
   with no objections—a prior felony drug offense, and because the
   [G]overnment had followed the procedure in § 851 to increase his statutory
   minimum sentence under § 841” (even though it agreed not to pursue the
   enhancement in exchange for Lyons’s plea). Lyons points us to no authority
   to the contrary, and we are aware of none. Instead, Hegwood instructs that a
   district court should make an FSA sentence reduction determination “as if
   all the conditions for the original sentencing were again in place . . . .” Id. at
   419. And a defendant’s criminal history is indeed one of the factors that a
   court considers in imposing a sentence. 18 U.S.C. § 3553(a); see also United
   States v. Smith, 440 F.3d 704, 709 (5th Cir. 2006).




                                           8
Case: 20-50307     Document: 00516193902           Page: 9   Date Filed: 02/07/2022




                                    No. 20-50307


          Accordingly, we cannot say that by denying Lyons’s motion the
   district court made an “error of law or base[d] its decision on a clearly
   erroneous assessment of the evidence.” Larry, 632 F.3d at 936 (internal
   quotation marks and citation omitted). “Eligibility for resentencing under
   the First Step Act does not equate to entitlement” to a sentence reduction.
   United States v. Batiste, 980 F.3d 466, 471 (5th Cir. 2020); see also United
   States v. Abdul-Ali, 19 F.4th 835, 837–38 (5th Cir. 2021). We discern no
   abuse of discretion in the district court’s denial of Lyons’s motion.
                                                                  AFFIRMED.




                                         9